                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

MITCHELL YOUNG, et al.,

               Plaintiffs,

v.                                                            Case No. 1:18CV851

JEFFREY L. NEWTON, et al.,

               Defendants.

      MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       The Defendants, Former Superintendent Jeffery L. Newton (“Newton”), Captain Donald

Langley (“Langley”), Captain Laura Gray (“Gray”), and Riverside Regional Jail Authority

(“Riverside”) (collectively referred to as “RRJ Defendants”), by counsel, pursuant to Federal Rule

of Civil Procedure 56, submit the following in support of their motion for summary judgment:

       Mitchell Young (“Young”), Dominic Robertson (“Robertson”), Desmond Horton

(“Horton”) and Chris Mayo (“Mayo”) (collectively referred to as “Plaintiffs”), current and former

inmates of Riverside Regional Jail (“RRJ”), have filed a Second Amended Complaint

(“Complaint”) pursuant to 42 U.S.C. 1983 alleging violation of their constitutional rights under

the First Amendment, Eighth Amendment, Fourteenth Amendment, the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”) and the Virginia Constitution.

       Plaintiffs’ allegations arise out of incidents they alleged occurred while at RRJ. Plaintiffs

have brought suit against the RRJ Defendants in both their official and individual capacities and

are seeking monetary damages, declaratory relief, injunctive relief, and attorney’s fees and costs.

I.     Statement of Undisputed Material Facts

       1.      Plaintiff Young was previously an inmate at RRJ from April 2018 until October 26,

2018. (Mitchell Young Dep. 8:13-14 and 26:2-5, July 22, 2019, attached as Exhibit A.) While he
was an inmate at RRJ, he resided in Housing Unit 3E. (Ex. A 9:5-14.)

       2.        Plaintiff Robertson was previously an inmate at RRJ from March 2018 until

December 12, 2018. (Dominic Robertson Dep. 19:1-9 and 67:17-18, July 9, 2019, attached as

Exhibit B.) While he was an inmate at RRJ, he resided in Housing Unit 3E. (Ex. B 9:25-10:1; Ex.

C 9:6-7.)

       3.        Plaintiff Horton is currently an inmate at RRJ residing in Housing Unit 3E and has

resided there since coming to RRJ. (Desmond Horton Dep. 9:6-7, 10:4-6, July 3, 2019, attached

as Exhibit C.)

       4.        Plaintiff Mayo was previously an inmate at RRJ and his current whereabouts are

unknown. (Second Am. Compl. ¶ 15, ECF No. 10.) While he was an inmate at RRJ, he resided in

Housing Unit 3E. (Ex. A 9:15-18.)

       5.        Defendant Newton was Superintendent of RRJ from August 1, 2011 until

November 30, 2018. (Jeffery Newton Dep. 8:11-14, July 11, 2019, attached as Exhibit D.)

       6.        Defendant Langley was Chief of Security at RRJ from March 2017 until June 1,

2019. (Donald Langley Dep. 17:3-7, July 1, 2019, attached as Exhibit E.)

       7.        Defendant Gray was Chief of Programs from January 2018 until June 1, 2019.

(Laura Gray Dep. 14:12-17, July 2, 2019, attached as Exhibit F.)

       8.        Defendant Riverside Regional Jail Authority operates RRJ which is located at 500

Folar Trail, N Prince George, VA 23860. (William Wilson Dep. 12:17-19, Aug. 5, 2019, attached

as Exhibit G.)

       9.        Defendant Tyone Keith (“Keith”) was the Food Services Director at RRJ from late

2017 to March 2019. (Tyone Keith Dep. 17:10-13, July 1, 2019, attached as Exhibit H.) Keith

was an employee of Trinity Services Group, Inc. (“Trinity”). (Ex. H 10:14-17.)

                                                 2
       10.     Defendant Joe Collins (“Collins” or “Chaplain”) was the Lead Chaplain at RRJ

from 1997 to present. (Joe Collins Dep. 10:1-15, July 12, 2019, attached as Exhibit I.) Collins is

employed by Good News Jail & Prison Ministry (“Good News”). (Ex. I 9:21-22.)

       11.     Young has had no personal interactions with Newton, Gray or Langley. (Ex. A

10:12-25, 11:1-9.)

       12.     Robertson has had no personal interactions with Newton or Gray and does not know

who Langley is. (Ex. B 7:5-22.)

       13.     Horton has had no personal interactions with Newton, Gray or Langley. (Ex. C

10:7-25, 11:1-6.)

       14.     Riverside entered into a contract with Compass Group USA, Inc. dated December

12, 2011 (the “Food Service Contract”). (Affidavit of Michelle Jackson, at ¶5, attached as Exhibit

J; Food Service Contract, authenticated at Affidavit of Michelle Jackson, Exhibit 2.)

       15.     Pursuant to the Food Service Contract, the scope of services to be provided by

Compass Group USA, Inc. included serving inmate meals (including special meals, holiday meals

and catered events) and staff meals; providing sample menus; furnishing all disposable and

consumable items; providing all staff and management for the jail Food Service Program,

including any needed equipment not provided by Riverside. (Ex. J at ¶5, Ex. 2 at Trinity 000006-

000013.)

       16.     The Food Service Contract covered a period of performance from December 12,

2011 through December 11, 2016 and provided for five one-year renewals. (Ex. J at ¶5; 30(b)(6)

Michael Phillips Dep. 11:2-11, July 16, 2019, attached as Exhibit K.)




                                                3
       17.     Trinity Services Group, Inc. prepares all meals in the kitchen. (Ex. H 54:3-5.)

Common Fare meals are prepared in a separate kitchen than regular meals. (30(b)(6) Jennifer

Sowers Dep. 34:11-12, July 16, 2019, attached as Exhibit L.)

       18.     Trinity prepares different menus, including a regular menu, vegetarian menu, a

Common Fare menu for inmates who adhere to a religious diet, and special medical menus based

on inmate medical needs. (Ex. L 17:14-22, 26:14-17.)

       19.     Trinity follows the Virginia guidelines for the provision of common fare or

religious meals, which mirror the federal guidelines for common fare meals, at RRJ. (Ex. L 35:12-

22, 36:1-7.)

       20.     Jennifer Sowers (“Sowers”) is a regional dietician employed by Trinity. (Ex. L

11:7-11). As regional dietician, Sowers’ duties include approving and signing menus and

approving the nutritional content of religious diets. (Ex. L 17:14-22.)

       21.     Sowers also provides “nutritional adequacy statements” to RRJ in compliance with

the American Correctional Association (“ACA”) audits aimed at making sure ACA standards are

being met at RRJ. (Ex. L 28:4-14.)

       22.     Once a quarter, an employee from Trinity assesses the meals served at RRJ as

compared with the menu to be followed. (Ex. L 73:3-13.)

       23.     Inmates at RRJ receive an average of 2900 calories per day based on a week of

meals, but never less than an average of 2500 calories per day based on a week of meals. (Ex. L

49:14-20, 50:3-11.)

       24.     An average of 4500 meals are served to inmates per day at RRJ, not including

bagged lunches or snack bags. (Ex. H 33:18-22.)



                                                 4
       25.     Kitchen workers place prepared meals on trays, which are color-coded to designate

which menu the meal is from. (Ex. H 59:9-17.)

       26.     Kitchen workers make the meal trays inside the kitchen, put them on a cart and then

set the cart in the hallway. The inmates or the officer then comes from the pod to retrieve the cart

and take them to the pod. (Ex. H 53-54.)

       27.     The Common Fare menu is the only religious diet offered at RRJ. (Ex. F 56:3-10.)

       28.     The Common Fare menu contains no pork, beef, chicken, or other meat product,

instead using textured vegetable protein, eggs, tuna and peanut butter to provide protein. (Ex. H

70:20-22, 71:1; Ex. L 36:21-37:2, 41:1-15, 45:9-19 and 46:17-20.)

       29.     As Chief of Security, one of Langley’s duties was to oversee the food services

department to ensure that the Food Service Contract was being followed. (Ex. E 21:20-22.)

       30.     Inmates at RRJ may initiate their request to receive the Common Fare menu through

the Chaplain’s Office. (Ex. I 281:3-9.)

       31.     Young requested to receive a Common Fare diet in early May 2018 by contacting

the Chaplain via the kiosk. (Ex. A 37:24-25, 38:2-24.) Young then completed a questionnaire in

connection with his request to be placed on a Common Fare diet and his request was approved.

(Ex. A 40:13-16, 42:24-25, 43:1-2.)

       32.     Robertson requested to receive a Common Fare diet sometime after March 2018 by

contacting the Chaplain via the kiosk. (Ex. B 21:20-22, 21:25-22:7.) Robertson then completed a

questionnaire in connection with his request to be placed on a Common Fare diet and his request

was initially denied. (Ex. B 22:3-7, 23:20-24-6.)

       33.     Horton was not on a Common Fare diet during Ramadan in 2018. (Ex. C 103:12-

14.) Horton did not request to receive a Common Fare diet until October or November of 2018 by

                                                 5
asking a volunteer chaplain and then later by sending a kiosk request to a chaplain. (Ex. C 25:1-

21.) Horton then completed a questionnaire in connection with his request to be placed on a

Common Fare diet and his request was approved. (Ex. C 27:22-24, 28:5-7.)

       34.     Riverside entered into a contract with Good News dated January 1, 2018 (the

“Good News Contract”). (Ex. J at ¶ 4; Non-Denominational Chaplain Services Contract,

authenticated at Affidavit of Michelle Jackson, Exhibit 1.)

       35.     Pursuant to the Good News Contract, the scope of services to be provided by Good

News included evaluating, developing, and implementing faith specific programming throughout

the jail; providing comprehensive chaplaincy services to inmates; coordinating all religious

services to the inmates of the jail through worship services, religious education and personal

counseling; enhancing religious programs by stimulating the involvement of community clergy,

religious workers, and volunteer religious groups with the inmates; facilitating access and ministry

of religious volunteers for all faith traditions recognized by RRJA; plan, direct and supervise all

aspects of ministry; participate in community religious activities; provide statistical information

and/or reports regarding inmate religious assistance and inmate programs to the Chief of Programs

as requested; and recruit and train all ministry staff and volunteers with assistance from the jail

volunteer coordinator. (Ex. J at ¶4, Ex. 1, bates numbers RRJ-00319-00323.)

       36.     As Chief of Programs, one of Gray’s duties was to oversee the contract for ministry,

specifically overseeing the duties of Chaplain Collins pursuant to the contract with Good News.

(Ex. F 15:9-11, 30:4-12.)

       37.     Gray had no role in setting up weekly religious worship services, weekly Bible

studies or other religious study programs, in signing up inmates to receive special religious meals

or scheduling religious volunteers. (Ex. F 33:7-22, 34:1, 35:6-9.)

                                                 6
       38.     The programs department at RRJ had no role in group religious services, requests

for individualized ministry, requests for religious materials or requests for religious

accommodation. (Ex. F 48:1-14.)

       39.     Young is familiar with the grievance procedure at RRJ. (Ex. A 29:9-11.)

       40.     During Ramadan in 2018, Young filed grievances regarding late breakfast meal

trays, late dinner meal trays and the caloric content of meals received. (Affidavit of Frazella Nolan,

at ¶12, attached as Exhibit M; Grievances filed by Mitchell Young, authenticated at Affidavit of

Frazella Nolan, Exhibit 3.) Young did not appeal grievances filed regarding late breakfast meal

trays or the caloric intake of meals received during Ramadan in 2018. (Ex. M at Exhibit 3, RRJ-

00053-00094, RRJ-00786-00791.) Young filed grievances regarding the lack of Tahleen [sic]

classes and complaining that Muslims were not allowed to attend Jummah services. (Ex. M at

Exhibit 3, RRJ-00087-00088.)

       41.     Robertson is familiar with the grievance procedure at RRJ. (Ex. B 11:16-12:16.)

       42.     During Ramadan in 2018, Robertson filed grievances regarding late breakfast meal

trays which he did not appeal. (Ex. M at ¶14; Grievances filed by Domonick Robertson,

authenticated at Affidavit of Frazella Nolan, Exhibit 5.) Robertson did not file grievances

regarding late dinner meals trays or the caloric value of meals received during Ramadan in 2018.

Robertson filed grievances complaining that Muslims are only allowed Jummah services. (Ex. M

at Exhibit 5, RRJ-00115-00120, RRJ-00792-00793.)

       43.     Horton is familiar with the grievance procedure at RRJ. (Ex. C 16:11-13.)

       44.     Horton filed grievances regarding late breakfast meal trays and late dinner meal

trays. (Ex. M at ¶13; Grievances filed by Desmond Horton, authenticated at Affidavit of Frazella

Nolan, Exhibit 4.) Horton did not file grievances regarding the caloric value of meals received

                                                  7
during Ramadan in 2018. Horton filed a grievance complaining that there had only been one

Muslim class in a three-month period while alleging that Christians had two or more classes per

week. (Ex. M at Exhibit 4, RRJ-00095-00114, RRJ-00794-00797.)

       45.     During Ramadan in 2018, Mayo did not file any grievances regarding late breakfast

meal trays, late dinner meal trays, the caloric content of meals received or missing meals for the

entirety of Ramadan. (Ex. M at ¶15; Grievances filed by Chris Mayo, authenticated at Affidavit of

Frazella Nolan, Exhibit 6.) Mayo filed a grievance complaining that Muslims have only had one

Tahleen [sic] class since August 9, 2018 and alleging that Christians were granted more classes.

(Ex. M at Exhibit 6, RRJ-00121-00122.) Mayo did not appeal this grievance.

       46.     Young did not declare his faith as Muslim when he first arrived at RRJ, instead

declaring his faith around the middle of May, beginning of June, after Ramadan had begun in 2018.

(Ex. A 33:4-7, 10-16, 34:2-8.)

       47.     Robertson began identifying as a Muslim shortly before Ramadan in 2018. (Ex. B

20:4-9.)

       48.     Horton declared his faith when he first arrived at RRJ as Muslim. (Ex. C 23:1-5.)

       49.     Ramadan is a time of religious observance by practicing Muslims. During

Ramadan, practicing Muslims fast from sunrise to sunset. (Ex. C 38:15-16.)

       50.     There is no written Ramadan policy at RRJ. (Affidavit of William Sanders, at ¶ 5,

attached as Exhibit N.) There are two policies which may have bearing on Ramadan, namely the

Special Diets policy and the Inmate Religious Programs Policy. (Ex. N, Special Diets policy and

Inmate Religious Programs Policy, authenticated at Affidavit of William Sanders, Exhibits 1, 2.)

       51.     In 2018, Ramadan commenced on May 16, 2018 and ended on approximately June

15, 2018. (Ex. A 48:25-49:3.)

                                                8
       52.     On May 3, 2018, Chaplain Collins sent out an email to jail and kitchen staff

regarding Ramadan. (Ex. H 86:14-87:5.)

       53.     Langley’s involvement in Ramadan food service was limited to reviewing the

proposed Ramadan schedule to ensure that the plan was feasible; but had no personal role in

ensuring on a daily basis that Ramadan meals reach fasting inmates or coordinating Ramadan

meals. (Ex. E 42:12-22, 43:5-8, 45:9-11.)

       54.     The provision of meals during Ramadan was the responsibility of the food service

department including Trinity, the pod officers and the supervisors within the housing unit. (Ex. E

43:9-13.)

       55.     A Ramadan Roster identified inmates who wished to participate in Ramadan, as

well as their housing units and the types of meals to be provided to each inmate listed. (Ex. H

79:19-80:9 and 92:15-20.)

       56.     During Ramadan, inmates receive the same breakfast or dinner meal they would

have received if it was not Ramadan. (Ex. H 92:5-11, 21-22; 93:1-3, 9-13.)

       57.     Inmates participating in Ramadan at RRJ receive a cold breakfast meal before dawn

and a hot dinner meal after sunset. (Ex. H 150:17-20, 152:17-19; Ex. K 22:11-22; and Ex. L 60:5-

9.) Inmates participating in Ramadan also receive a cold bagged “lunch” with their dinner to

replace the lunch they did not receive due to their fast. (Ex. H 152:17-19 and Ex. K 30:16-22.)

       58.     Bagged meals contain two sandwiches made with luncheon meat that does not

contain pork, amongst other items. (Ex. L 61:6-9, 62:6-19.)

       59.     Inmates would contact the Chaplain in order to be placed on the Ramadan Roster.

(Ex. H 101:5-8)



                                                9
       60.     Robertson and Horton contacted the Chaplain via the kiosk to be placed on the

Ramadan Roster. (Ex. B 29:9-17, Ex. C 61:4-14.)

       61.     During Ramadan, Robertson would sometimes eat dinner meals, even when they

were cold. (Ex. B 32:7-9.) During Ramadan, Horton ate dinner meals even when they were late

and cold. (Ex. C 47:21-48:1.)

       62.     During Ramadan, when a meal tray appeared to be insufficient with regards to

calories, Horton did not refuse the meal but ate it. (Ex. C 58:4-7.)

       63.     Outside religious volunteers may apply to serve the religious needs of inmates at

RRJ by submitting an application to the Chaplain’s Office. If the Chaplain’s Office preliminarily

accepts a volunteer, RRJ then conducts a background check. (Ex. F 22:4-18, 22:22-23:17.)

       64.     Once a background check clears, the Chief of Programs receives the background

check and religious volunteer application for review. If the Chief of Programs approves the

application, final approval is then sought from the Assistant Superintendent. (Ex. F 22:18-20,

23:18-21.)

       65.     In 2018, a volunteer Imam, Imam Rashid, provided two Taleem classes and

Jummah services to Muslim inmates at RRJ. (Ex. A 46:16-20, 25, 47:1-12; Ex. C 78:7-11.)

       66.     Jummah services are still being offered at RRJ by Imam Rashid. (Ex. C 78:7-11;

Ex. G 72:16-21.)

       67.     Young was given a Quran upon his arrival at RRJ. (Ex. A 12:18-19, 125:1-4.)

       68.     The Chaplain gave Robertson a Quran while he was an inmate at RRJ. (Ex. B 49:11-

15.)

       69.     Robertson did not reach out to any outside Imam, organization or Masjid to get

more information on the Muslim faith while in RRJ. (Ex. B 54:15-23.)

                                                 10
          70.   Horton possesses a Quran which he is able to access and use on a regular basis

while in RRJ. (Ex. C 82:10-14.) Horton has been afforded access to Muslim materials in the RRJ

library, including a Quran, prayer pamphlet, a book referred to as “Prophet Muhammed,” and a

book referred to as “Science of the Quran,” all of which could be requested. (Ex. C 82:17-24, 83:1-

22.)

          71.   Horton has never requested that the RRJ library carry Muslim materials other than

the ones it currently carries. (Ex. C 85:25-86:4.) Horton has not reached out to any Muslim

organizations or Masjids in the area surrounding RRJ in order to get assistance. (Ex. C 89:8-13.)

          72.   Young did not check whether the library at RRJ carried Islamic materials other than

the Quran and the prayer schedule. (Ex. A 127:7-10, 14-16.) Young did not make a request to the

Chaplain for specific Islamic materials that he desired. (Ex. A 127:17-128:11.) Young did not

reach out to any Muslim organizations or Masjids in the area surrounding RRJ in order to get

assistance while he was an inmate there. (Ex. A 132:6-9.)

          73.   The Life Learning Program was a program for inmates at RRJ from approximately

October 2018 to December 2018. (Ex. I 160:4-6, 248:3-7.)

          74.   The Life Learning Program was proposed by Chaplain Collins in 2016 and his

proposal was agreed to by Newton who was then the Superintendent. (Ex. D 111:2-12, 112:1-2,

13-16.)

          75.   The Life Learning Program was housed in housing unit five as were at least two

other programs, the opioid addiction program and the veterans’ program. (Ex. F 107:3-19; Ex. D

218:9-12, 219:2-17.) The pod where the Life Learning Program was housed was a 24-person unit

which was previously dormant with no inmates living there. (Ex. D 116:9-16, 118:5-6.)

          76.   The Life Learning Program pod had a microwave as did other pods. (Ex. D 118:17-

                                                11
18, 243:9-10.)

       77.       Participants in the Life Learning Program received the same privileges as other

inmates who were in minimum custody and who were participants in other programs. (Ex. D

245:11-21.) Lockdown was the same for participants in the Life Learning Program as it was for

all other inmates who were in minimum custody. (Ex. D 248:7-11.)

       78.       The RRJ programs department did not set the criteria for participation in the Life

Learning Program. (Ex. F 109:9-12.) The Chaplain handled the application process for the Life

Learning Program. (Ex. I 229:2-10.)

       79.       Volunteers conducted interviews of inmates applying to the Life Learning Program

and made recommendations to the Chaplain regarding those inmates who appeared to be good

candidates. (Ex. I 229:17-22, 230:1-4.)

       80.       Horton believed that you did not have to be a Christian to participate in the Life

Learning Program and that Muslims could apply. (Ex. C 70:12-17.) Horton applied to be in the

Life Learning Program. (Ex. C 70:18-19.)

       81.       Although Young visited the medical department at RRJ to receive medications for

pre-existing migraines and allergies, during those visits Young did not seek medical attention for

weight loss during Ramadan in 2018. (Ex. A 88:1-17, 135:12-14, 135:21-136:4.)

       82.       Robertson did not seek medical attention at RRJ for weight loss or headaches

during Ramadan in 2018. (Ex. B 56:9-13, 57:2-6, 58:16-19.)

       83.       Horton did not seek medical attention at RRJ for weight loss, headaches or

dizziness during Ramadan in 2018. (Ex. C 93:14-16, 23-25.)

       84.       Young, Robertson and Horton testified that the alleged difficulties they each faced

practicing their faith at RRJ did not cause them to violate their religious beliefs. (Ex. A 132:2-5;

                                                 12
Ex. B 56:2-5; Ex. C 97:16-22.)

II.    Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56(c), a motion for summary judgment may be

granted “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(c); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). The essence of the inquiry for the court is “whether

the evidence presents a sufficient disagreement to require submission to the jury.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986). The party seeking summary judgment “bears

the initial responsibility of informing the district court of the basis for its motion” and the absence

of a genuine issue of material fact. Celotex, 477 U.S. at 323. After that required showing, however,

the party opposing the motion must set forth specific facts, supported by evidence, showing there

is a genuine issue for trial. Anderson, 477 U.S. at 250. The opposing party may not rest on the

mere pleadings. Celotex, 477 U.S. at 324. “In determining whether summary judgment is

appropriate, courts determine ‘whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.’”

Odom v. South Carolina Dept. of Corrections, 349 F.3d 765, 769 (4th Cir. 2003). A mere scintilla

of proof will not prevent the entry of summary judgment. Peters v. Jenney, 327 F.3d 307, 314 (4th

Cir. 2003).

III.   Argument

               Newton, Langley and Gray are protected by Qualified Immunity

       Defendants are entitled to the defense of qualified immunity in their individual capacities

there being no allegations of conduct which violated clearly established statutory or constitutional

                                                  13
rights of which a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S. 800 (1982).

Qualified immunity involves a three-step analysis. First, the court must determine “whether

plaintiffs’ allegations if true, establish a statutory or constitutional violation.” Couch v. Jabe, 479

F. Supp. 2d 569, 598 (W.D. Va. 2006). Second, the court must “inquire whether at the time of the

alleged violation [the right] was clearly established.” Id. Third, the court must determine whether

a “reasonable person in the official’s position would have known that his conduct would violate

that right.” Id.

        RRJ Defendants assert that the Plaintiffs’ allegations even if true would fail to establish a

statutory or constitutional violation for the reasons discussed infra. However, even assuming that

the Plaintiffs have established claims of statutory and constitutional violations and their rights at

the time of the alleged violations were clearly established, a reasonable person in the positions

held by Newton, Langley and Gray would not have known that their conduct violates any such

statutory or constitutional rights. Newton, Langley or Gray had no personal interaction with the

Plaintiffs and there is no evidence of intent to deprive the Defendants of any rights. Accordingly,

the RRJ Defendants are immune from suit.

    Newton, Langley and Gray had no personal involvement in the alleged constitutional
                         deprivation suffered by the Plaintiffs.

        Normally, “[i]n order for an individual to be liable under § 1983, it must be ‘affirmatively

shown that the official charged acted personally in the deprivation of the plaintiff’s rights.’” See,

e.g., Garraghty v. Com. of Va., Dept. of Corrections, 52 F.3d 1274, 1280 (4th Cir. 1995)

(quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). Respondeat superior is not a

basis for liability in an action under 42 U.S.C. § 1983. All three Plaintiffs deposed have testified

that they had no personal interactions whatsoever with Newton, Langley or Gray.


                                                  14
       To the extent that the Plaintiffs wish to argue that the denial of a second level grievance

on appeal by Langley or Gray, such is insufficient to establish an administrator’s involvement in

the actual deprivation of a constitutional or statutory right. De’Lonta v. Johnson, No. 7:11-cv-

00175, 2012 U.S. Dist. LEXIS 98705, at *23 (W.D. Va. July 17, 2012).

             Plaintiffs may not recover monetary damages pursuant to RLUIPA.

       Plaintiffs cannot recover damages under RLUIPA against defendants sued in their official

capacities. Booker v. Robinson, 1:14cv555, 2017, 2017 U.S. Dist. LEXIS 176440, at *7 (E.D. Va.

Feb. 14, 2017); Madison v. Virginia, 474 F.3d 118 (4th Cir. 2006). Plaintiffs are also barred from

recovery for damages against defendants in their individual capacities. Booker, 2017 U.S. Dist.

LEXIS 176440, *7; Rendelman v. Rouse, 569 F.3d 182 (4th Cir. 2009). Accordingly, Plaintiffs’

claims for monetary damages pursuant to RLUIPA against the individual defendants must be

dismissed.

                                            Mootness

       A prisoner's transfer or release from a particular prison moots his claims for injunctive

and declaratory relief with respect to his incarceration there. Rendelman v. Rouse 569 F.3d 182,

186 (4th Cir. 2009). Young, Robertson and Mayo were released from RRJ in 2018. Therefore,

their claims for injunctive and declaratory relief are moot and must be dismissed.

                Defendants Failed to Exhaust Their Administrative Remedies

       The Prison Litigation Reform Act ("PLRA") requires all inmates to fully exhaust their

administrative remedies as a mandatory prerequisite to the initiation of any § 1983 suit. Subsection

(a) of 42 U.S.C. § 1997(e) provides: “No action shall be brought with respect to prison conditions

under § 1983 of this Title, or any other federal law, by a prisoner confined in any jail, prison or

other correctional facility until such administrative remedies as are available have been

                                                15
exhausted.”

       Exhaustion of remedies is mandatory and is required "regardless of the relief offered

through administrative procedures." Booth v. Churner, 532 U.S. 731 (2001). Actions may not be

brought pursuant to RLUIPA without first exhausting all available administrative remedies. See

42 U.S.C. § 2000cc-2(e) (nothing in RLUIPA "shall be construed to amend or repeal the Prison

Litigation Reform Act of 1995"); Cutter v. Wilkinson, 544 U.S. 709, 723 n. 12 (2005).

       In order to satisfy the exhaustion requirement, the inmate must file a grievance raising the

claim and pursue the grievance through all available levels of appeal. Woodford v. Ngo, 548 U.S.

81, 90 (2006). The purpose of the exhaustion requirement is "to reduce the quantity and improve

the quality of prisoner suits" by "afford[ing] corrections officials time and opportunity to address

complaints internally before allowing the initiation of a federal case." Porter, 534 U.S. at 524–25.

       Based upon an analysis of the grievances filed by the Plaintiffs, Horton, Robertson and

Mayo did not file any grievances claiming the inadequacy of the caloric value of the meals they

were provided during Ramadan. And although Young filed grievances regarding the caloric value

of his meals during Ramadan, he did not appeal the grievance response he received.

       With regards to the late delivery of breakfast meal trays during Ramadan, Young,

Robertson and Mayo grieved the matter, but none of them fully exhausted the grievance procedure

by appealing the responses received. With regards to the late delivery of dinner meal trays during

Ramadan, Robertson and Mayo did not file any grievances on this point. There are no grievances

filed by Mayo indicating a failure to receive all of his meals during Ramadan. With regards to

common fare meals eligibility, none of the Plaintiffs filed any grievances complaining that they

were subjected to a religious test in order to receive a common fare diet.

       Accordingly, the Plaintiffs’ collective failure to grieve the inadequacy of the calories in the

                                                 16
meals provided during Ramadan or the use of a questionnaire to determine common fare meals

eligibility; Young, Robertson and Mayo’s failure to appeal the delivery of late breakfast meal

trays during Ramadan; Robertson and Mayo’s failure to file any grievances regarding the late

delivery of dinner meal trays during Ramadan; and Mayo’s failure to file any grievances regarding

the deprivation of all meals during Ramadan is fatal to these claims. As a result, these claims must

be dismissed with prejudice.

                    Plaintiffs Cannot Maintain an Establishment Clause Claim

        Plaintiffs claim that the RRJ Defendants violated the Establishment Clause contained in

the First Amendment of the Constitution. The Establishment Clause states: “Congress shall

make no law respecting an establishment of religion….” U.S. Const. amend. I. In practice,

however, the Establishment Clause is meant to protect against three main evils: “‘sponsorship,

financial support, and active involvement of the sovereign in religious activity.’” Lemon v.

Kurtzman, 403 U.S. 602, 612 (1972) (quoting Walz v. Tax Comm’n, 397 U.S. 664, 668 (1970)).

The Supreme Court set forth a three-pronged test to determine whether a government action

violates the Establishment Clause: (1) the action has no secular purpose; (2) the primary effect of

the action is to advance or inhibit religion; or (3) the action fosters excessive entanglement with

religion. Id. at 612–13. To show a violation of the Establishment Clause, a plaintiff must show a

violation of one of the prongs. Plaintiffs cannot do that here.

        In this action, Plaintiffs do not allege the presence of religious programming violates the

Lemon test because it has no secular purpose. Indeed, Plaintiffs appear to be arguing in favor of

more religious programming. 1 The gravamen of the analysis here is on prongs two and three:


1
 Even if Plaintiffs were arguing the first prong of the Lemon test, however, it is clear that religious programming
serves some secular purpose in prisons, because the cases are legion approving religious programming in prisons and
other public institutions. See, e.g., Cutter v. Wilkinson, 544 U.S. 709, 713 (2005) (government actors may
                                                        17
whether the RRJ Defendants’ actions advanced or inhibited religion or fostered religious

entanglement. In short, they did not. Plaintiffs claim that the RRJ Defendants advanced and

sponsored religion by allowing Good News, a non-governmental agency, to control religious

programming at the prison. (Second Am. Compl. at ¶¶ 119–125.) However, by contracting for

religious programming services, RRJA did not engage in any entanglement.

         Furthermore, none of the programming provided by Good News was mandatory, the

critical factor in determining whether the state is sponsoring or becoming too entangled in religion.

The case of Henderson v. Berge, 190 F. App’x 507 (7th Cir. 2006), provides the appropriate

framework for this analysis. There, inmates sued for violations of the Establishment Clause

because, among other things, the prison had a Christian television channel. Id. at 508. The Seventh

Circuit Court of Appeals affirmed the trial court’s grant of summary judgment for the defendants.

It found that because the inmate was not forced to watch the Christian television programs, there

was no violation of the Establishment Clause. Id. at 509 (citing Freedom from Religion Found.,

Inc. v. McCallum, 324 F.3d 880, 882–83 (7th Cir. 2003)). Courts in the Fourth Circuit have

similarly held that there can be no Establishment Clause violation where inmates are not forced to

be subjected to religion. See Justus v. Southwest Va. Reg’l Jail Auth., No. 7:06CV00753, 2007

U.S. Dist. LEXIS 1161, at *5 n. 2 (W.D. Va. Jan. 5, 2007) (finding no viability to an Establishment

Clause claim because there was no indication that the inmate was “forced, encouraged, or required

to attend religions services.”); cf. Thorne v. Hale, 1:08cv601, 2009 U.S. Dist. LEXIS 25938 (E.D.




accommodate religion without violating the Establishment Clause) (citing Hobbie v. Unemployment Appeals
Comm’n of Fla., 480 U.S. 136, 144–45 (1987)); Sch. Dist. of Abington Twp. v. Schempp, 347 U.S. 203, 296–99
(1963) (finding that provision of chaplains to the military and in prisons was not a violation of the Establishment
Clause); see also Carter v. Broadlawns Med. Center, 857 F.2d 448 (8th Cir. 1988) (upholding a finding that a
county hospital did not violate the Establishment Clause by hiring a chaplain because the chaplain had a secular
purpose: enhance the hospital’s holistic approach to healing).
                                                          18
Va. Mar. 26, 2009) (refusing to dismiss an Establishment Clause claim where inmates were forced

to attend religiously themed AA/NA meetings).

        Here, Plaintiffs do not allege they were required to participate in any religious

programming. Indeed, their Complaint clearly alleges that participation was voluntary pursuant to

an inmate applying to be a part of the program. Thus, Plaintiffs’ claims on this prong cannot stand.

        Lastly, Plaintiffs claim that the RRJ Defendants violated the Establishment Clause by

favoring Christians over other religions. Yet their Complaint belies the truth in those allegations.

Plaintiffs state that the Life Learning Program is open to inmates of all faiths. (Second Am. Compl.

at ¶ 42.) Furthermore, there are many different program-linked housing units at RRJ (e.g., veterans’

program, opioid addiction). All program participants, regardless of the program they are

participating in, enjoy different privileges simply because they are in a program. Additionally, the

Good News Contract explicitly required the religious programming to not only be non-

denominational, but for Good News to actively seek input from members of all faiths. This

demonstrates that the state, through the RRJ Defendants, was not seeking to favor any particular

religion.

        Plaintiffs also allege that Christian inmates received items like new Bibles and writing

utensils that non-Christian inmates did not receive, but there is no proof to substantiate their

allegation. (Second Am. Compl. at ¶¶ 51, 58.) However, even if such proof existed, the

Establishment Clause does not require prisons to provide identical worship opportunities for every

religious sect or group. Henderson v. Berge, 190 F. App’x 507, 509 (7th Cir. 2006) (citing Cruz

v. Beto, 405 U.S. 319, 322 n.2 (1972)).

        For the foregoing reasons, Plaintiffs cannot maintain a claim for an Establishment Clause

violation and their claim must be dismissed.

                                                19
                    RRJ Defendants did not violate the Eighth Amendment

       To survive a motion for summary judgment on an Eighth Amendment “cruel and unusual

punishment” claim, a plaintiff must prove two elements: 1) that objectively the deprivation of a

basic human need was “sufficiently serious;” and 2) that subjectively the prison officials acted

with a “sufficiently culpable state of mind.” Evans v. Jabe, No. 3:11CV104, 2014 U.S. Dist.

LEXIS 6454, at *17 (E.D. Va. Jan. 17, 2014) (quoting Johnson v. Quinones, 145 F.3d 164, 167

(4th Cir. 1998)). “To satisfy the objective element of an Eighth Amendment claim, the

deprivation complained of must be extreme and amount to more than the “routine discomfort

[that] is part of the penalty that criminal offenders pay for their offenses against society.” Id. at

*18. Plaintiffs must produce evidence that they suffered “a serious or significant physical or

emotional injury resulting from the challenged conditions.” Id. To satisfy the subjective prong,

Plaintiffs must demonstrate that “a particular defendant actually knew of and disregarded a

substantial risk of serious harm” to the person of each Plaintiff. Id. Deliberate indifference is a

high standard that will not be met by a showing of negligence. Id.

       In Evans, a prison inmate brought suit pursuant to 42 U.S.C. § 1983 for violations of the

Eighth Amendment and RLUIPA, alleging that during Ramadan he received incomplete or tardy

breakfast meal trays on six occasions. Addressing Evans’ Eighth Amendment claim, the court

explained that in order to determine if an Eighth Amendment violation has occurred, courts must

consider the amount and duration of the deprivation of food. Id. (citing Lockamy v. Rodriguez,

402 F. App’x 950, 951 (5th Cir. 2010) (finding deprivation of six meals in a fifty-hour period

insufficient to state a claim absent allegation of injury as a result of missing meals)). Claims of

inadequate nutrition without evidence of injury, physical or emotional, is insufficient to support

an 8th Amendment claim. Id. Plaintiffs must also demonstrate that RRJ Defendants knew of and

                                                  20
disregarded an excessive risk to their health resulting from receiving incomplete or tardy meal

trays. Id.

        Evans failed to proffer evidence that he sustained any injury, much less a serious or

significant injury, as a result of the late or incomplete meals. Id. at *22 Further, there was no

evidence to establish that the defendants perceived that Evans faced a substantial risk of serious

harm from receiving late or incomplete breakfast meal trays. Id. at *23

        The Plaintiffs in the instant case allege that their Eighth Amendment rights were violated

when 1) they were served meals which did not meet the proper caloric intake of between 2600 and

2800 calories on any given day during Ramadan (Second Am. Compl. ¶¶ 142–43); 2) for 20 out

of the 30 days of Ramadan in 2018, Young, Robertson and Horton received their breakfast meal

trays after sunrise forcing them to forego those meals in accordance with their religious beliefs

(Second Am. Compl. ¶¶ 142–43); and 3) Mayo received no meals at all during the last half of

Ramadan upon his conversion to Islam (Second Am. Compl. ¶¶ 142–43).

        During their depositions, Horton, Robertson and Young claimed that they suffered weight

loss as well as headaches. Horton also alleged experiencing dizziness. However, aside from their

bare allegations, none of the Plaintiffs have been able to provide evidence of physical injury. None

of the Plaintiffs sought medical attention for their weight loss. Even Young, who testified to having

medical visits during Ramadan in order to receive medication for unrelated, preexisting medical

conditions, did not raise the issue of his weight loss during these visits. Thus, there is no evidence

that any of the Plaintiffs suffered any injury, much less a serious or significant physical injury.

Because each Plaintiff testified that they had no personal interactions whatsoever with Newton,

Langley or Gray, none of the RRJ Defendants could have known of and disregarded a substantial

risk of serious harm even if such a harm had existed. Thus, the Plaintiffs have failed to demonstrate

                                                 21
a violation of the Eighth Amendment and their claim must be dismissed.

              RRJ Defendants did not violate RLUIPA or the First Amendment

        The Plaintiffs allege that their rights to the free exercise of their religion under the First

Amendment and RLUIPA were violated when 1) they established a policy which failed to provide

Plaintiffs and other similarly situated Muslim inmates with a balanced nutritional diet containing

between 2600 and 2800 calories on any given day during Ramadan (Second Am. Compl. ¶ 169);

2) Defendants failed to provide Plaintiffs and other similarly situated Muslim inmates with a pre-

dawn breakfast during Ramadan (Second Am. Compl. ¶ 170); and 3) Defendants failed to provide

Mayo and other similarly situated Muslim inmates with any religious meals during Ramadan at all

(Second Am. Compl. ¶ 171). It is alleged that these actions placed a substantial burden on the

Plaintiffs’ exercise of their religion.

        RLUIPA prohibits the government from imposing "a substantial burden on the religious

exercise" of an inmate unless the government can demonstrate that the burden "(1) is in

furtherance of a compelling governmental interest; and (2) is the least restrictive means of

furthering that compelling governmental interest." 42 U.S.C. § 2000cc-1(a). A plaintiff alleging a

violation of RLUIPA bears the burden of establishing 1) that he seeks to engage in an exercise of

religion and 2) that the challenged conduct substantially burdens that exercise. Krieger v. Brown,

496 Fed. Appx. 322, 324 (4th Cir. 2012) (citing 42 U.S.C. § 2000cc-1 (a)).

        To hold the defendants liable as individuals, it must be demonstrated that the defendants

acted with the requisite intent. Simple negligence, the "lowest common denominator of

customary tort liability," does not suffice to meet the fault requirement under section 3 of

RLUIPA. County of Sacramento v. Lewis, 523 U.S. 833, 848–49 (1998). "[T]he Constitution

does not guarantee due care on the part of state officials; liability for negligently inflicted harm is

                                                  22
categorically beneath the threshold" of constitutional protections. Id. at 849.

        If the plaintiff meets this burden, the burden then shifts to the government to demonstrate

that the limitation on the plaintiff’s religious exercise is the least restrictive means of furthering a

compelling government interest. Id. The Supreme Court defines “substantial burden” as one which

puts “substantial pressure on an adherent to modify his behavior and to violate his beliefs” or one

that forces a person to “choose between following the precepts of [his] religion and forfeiting

[governmental] benefits on the one hand and abandoning one of the precepts of [his] religion on

the other hand.” Id. at 187 (citing Thomas v. Review Bd. Of Ind. Employment Sec. Div., 450 U.S.

707, 718 (1981)). No substantial burden occurs if the government action merely makes the

“religious exercise more expensive or difficult,” but fails to pressure the adherent to violate his or

her religious beliefs of abandon one of the precepts of his or her religion. Evans v. Jabe, No.

3:11CV104, 2014 U.S. Dist. LEXIS 6454, at *26-27 (E.D. Va. Jan. 17, 2014) (quoting Living

Water Church of God v. Charter Twp. Of Meridian, 258 Fed. Appx. 729, 739 (6th Cir. 2007)).

        Like RLUIPA, the First Amendment requires that a plaintiff demonstrate that a defendant’s

conduct resulted in a substantial burden upon the plaintiff’s exercise of his religion. Id. at *30.

However, because RLUIPA provides greater protection for an inmate’s religious exercise than

does the Free Exercise Clause, where an inmate fails to put forth sufficient evidence to demonstrate

a substantial burden upon the exercise of his faith under RLUIPA, he cannot prevail under the Free

Exercise Clause of the First Amendment.

Ramadan Policy

        There is no Ramadan-specific policy regarding meal service or the contents of Ramadan

meals at RRJ. (Sanders Aff. ¶5.) RRJ has an Inmate Religious Programs policy which aims “to

provide inmates the opportunity to practice their recognized religion” and a Special Diets policy

                                                  23
which states that the Common Fare diet is the only religious diet recognized by RRJ. (Sanders Aff.

¶6,7, Ex. 1, 2.)

Insufficient Caloric Intake

        As a threshold matter, the Plaintiffs failed to exhaust their administrative remedies as to

this allegation and therefore this claim is barred by the PLRA. However, examining this claim on

its merits reveals that the evidence does not support the allegations made by the Plaintiffs. There

has been sworn testimony provided by Sowers, the nutritionist employed by Trinity, that inmates

at RRJ receive an average of 2900 calories per day based on a week of meals, but never less than

an average of 2500 calories per day based on a week of meals. Keith, Sowers and Phillips testified

regarding the steps taken by Trinity to ensure that meals were nutritionally sound. Sowers testified

that once a quarter an employee from Trinity assesses the meal service and its compliance with the

menu. Further, Sowers testified that she provided nutritional adequacy statements to RRJ required

by the American Correctional Association to demonstrate compliance with its standards regarding

the nutrition provided to inmates.

        Aside from the testimony of Plaintiffs Young and Horton, who rely solely upon their visual

acuity to determine whether the portion sizes served contained the appropriate number of calories,

the evidence overwhelmingly demonstrates that the inmate meals served contained the proper

caloric values and were not deficient. Accordingly, the Plaintiffs’ claim on this point fails and must

be dismissed.

Meals

        Mayo alleges that he was deprived of all meals during Ramadan. However, Mayo’s claim

on this point is barred by the PLRA as he filed no grievances alleging the deprivation of all meals

during Ramadan. Accordingly, this claim fails and must be dismissed.

                                                 24
         Only Horton exhausted his administrative remedies regarding the late delivery of breakfast

meal trays during Ramadan. An examination of the grievances filed by Horton indicates that he

filed four first level grievances alleging the late delivery of his breakfast meal trays during

Ramadan on 5/20/18, 5/22/18, 5/25/18, and 6/11/18. As a result, taking the evidence in the light

most favorable to Horton, we can conclude that his breakfast meal tray was late on at least four

occasions during Ramadan.

         In order to substantiate a violation of RLUIPA, Horton must demonstrate that missing four

breakfast meal trays constituted a substantial burden on his practice of Islam during the 30-day

long observance of Ramadan. To meet this burden, Horton must demonstrate that the denial of

these meals was “more than an inconvenience” to his religious practice. Evans, 2014 U.S. Dist.

LEXIS 6454, at *26. No substantial burden occurs if the government action merely makes the

“religious exercise more expensive or difficult” but fails to pressure the adherent to violate his

religious beliefs. Id. at *27 (citing Living Water Church of God v. Charter Twp. Of Meridian, 258

Fed. Appx. 729, 739 (6th Cir. 2007)). In Evans v. Jabe, the Court held that the receipt of six

incomplete or tardy breakfast trays after daylight fasting had begun did not amount to a substantial

burden on the inmate’s observance of Ramadan and was merely an inconvenience upon his

religious practice. 2 Id. Like the plaintiff in Evans, Horton similarly cannot demonstrate a

substantial burden upon his religious exercise due to missing four breakfast meal trays.

         The record establishes that Horton received his dinner meal as well as the bagged meal to



2
 Multiple courts have similarly concluded that there is no substantial burden under analogous facts. See Norwood v.
Strada, 249 F. App’x 269, 271–72 (3rd Cir. 2007) (finding no substantial burden when inmate denied seven
religiously certified (halal) meals during three-day lockdown); Neal v. McKune, 11-3155-JTM, 2013 U.S. Dist.
LEXIS 50769, at *5-6 (D. Kan. Apr. 9, 2013) (finding no substantial burden but an “inconvenience,” when inmate
alleged three missed and six hurried breakfasts during Ramadan in light of the availability of religiously acceptable
dinner.)
                                                         25
replace his lunch meal during Ramadan. While Horton argues that his dinner meal was sometimes

late and cold, there is no evidence that the dinner meal was late or cold on the days that he alleges

that he missed his breakfast meal. But even more importantly, Horton testified that he ate the late

or cold dinner meal trays he received. Thus, like Evans, Horton received two additional meals after

the fast ended each day. Horton has provided no evidence to suggest that missing his breakfast

meal trays created a substantial burden on his participation in the Ramadan fast. In fact, Horton

testified that it did not cause him to violate his religious beliefs.

        For these reasons, Horton cannot demonstrate that the receipt of late breakfast meal trays

was a substantial burden upon his religious exercise and this claim should be dismissed. By failing

to substantiate a claim under RLUIPA, Plaintiffs have similarly failed to substantiate a claim under

the Free Exercise Clause of the First Amendment. And although the Plaintiffs have failed to

demonstrate that a violation of RLUIPA in fact occurred, it bears noting that, at best, the failure to

receive pre-dawn breakfast meal trays was due to mere negligence. There is no evidence of any

intentional conduct on the part of the individual defendants to deprive Horton, or any other Muslim

inmate, of meals or nutrition during Ramadan. Without evidence of intent, the individual

defendants cannot be held personally liable for any violation of RLUIPA should one have

occurred.

Common Fare Meals Eligibility

        The Plaintiffs failed to exhaust their administrative remedies as to this allegation and

therefore this claim is barred by the PLRA.

Lack of Islamic Instruction

        While the Plaintiffs allege that they have been denied access to classes and materials for

Islamic religious instruction, there is no evidence in the record to support this assertion. (Second

                                                   26
Am. Compl. ¶ 129.) All three inmates testified that they received a Quran when they requested it.

All three inmates indicate that they were allowed to and in fact did attend Jummah services as

well as Taleem classes when offered by the volunteer Imam. To the extent that Plaintiffs

complain that they wished to have access to additional Islamic materials, none of the Plaintiffs

can demonstrate that they made a specific request for materials that was denied. Plaintiffs

complain that RRJ’s library possessed limited Islamic reading materials but have provided no

evidence to demonstrate that the absence of additional materials or additional services or classes

forced them to modify their behavior, creating a substantial burden upon the practice of their

faith. See Krieger v. Brown, 496 F. App'x 322, 326 (4th Cir. 2012) ("Because Krieger did not

show that the deprivation of an outdoor worship circle and the requested sacred items modified

his behavior and violated his religious beliefs, the district court correctly determined that Krieger

failed to establish a prima facie case under RLUIPA."); DeSimone v. Bartow, 355 F. App'x 44,

46 (7th Cir. 2009) ("noting the insufficiency of a plaintiff's 'unreasoned say-so' to create a triable

issue") (quoting Borzych v. Frank, 439 F.3d 388, 390 (7th Cir.2006)); see also, Marron v. Jabe,

No. 1:12cv468(TSE/TRJ), 2014 U.S. Dist. LEXIS 19150, 2014 WL 585850, at *5 n. 5 (E.D.Va.

Feb. 14, 2014) (citations omitted) ("…generalized and non-specific explanations do not

coherently or sufficiently articulate the existence of a substantial burden on plaintiffs religious

practice.") (internal quotation omitted), aff'd, 582 F. App'x 210 (4th Cir. 2014).

       Further, any lack of instruction was not due to actions by the RRJ Defendants but was

caused solely by the unavailability of an appropriate volunteer. The RRJ Defendants could not

have knowingly violated the rights of the Plaintiffs by maintaining some Islamic materials in the

jail library and not others when the RRJ Defendants have no knowledge of any religious basis

upon which such other materials should be made available. Accordingly, the Plaintiffs’ claim on

                                                  27
this point fails and must be dismissed.

                Plaintiffs have Failed to State a Violation of Equal Protection

       Plaintiffs allege that RRJ Defendants have established an Islamic instruction policy

which prohibits Plaintiffs and other similarly situated Muslims from attending classes that teach

their Islamic faith (Second Am. Compl ¶217); by establishing a Ramadan policy which fails to

provide fasting Muslims with a balanced nutritional diet between 2,600 and 2,800 calories each

day during Ramadan while other religious and non-religious inmates are provided with balanced

nutritional meals during Ramadan (Second Am. Compl. ¶ 218); by establishing a common fare

meal eligibility policy which requires Muslim inmates to submit to a religious test which is

graded to determine their eligibility for the common fare religious diet while other inmates with

religious dietary restrictions are subject to less onerous religious tests or deemed in satisfaction

of the improper religious tests, and are able to eat the common fare meals which satisfy their

religious dietary restrictions (Second Am. Compl. ¶ 219).

       In order to make out an Equal Protection claim, a plaintiff must demonstrate that he has

been treated differently than others with whom he is similarly situated, and that the unequal

treatment was the result of intentional or purposeful discrimination. De’Lonta v. Johnson, No.

7:11cv175, 2012 U.S. Dist. LEXIS 89705, at *31 (W.D. Va. July 17, 2012) (citing Morrison v.

Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)). A plaintiff must allege sufficient facts to

establish that a defendant intentionally discriminated against him on the basis of religion by

failing to provide him with a reasonable opportunity to pursue her faith compared to other

similarly situated religious groups. De’Lonta at *31 (citing Cruz v. Beto, 405 U.S. 319, 321-322

(1972)). Plaintiff must set forth “specific, non-conclusory factual allegations that establish

improper motive.” Id. (citing Williams v. Hansen, 326 F.3d 569, 584 (4th Cir. 2003)).

                                                 28
       Significantly, requiring an inmate to demonstrate a sincerely held religious need for

special dietary arrangements does not necessarily mean that there has been intentional or

purposeful discrimination. Id. at *32. This is because allowing inmates to have a custom-made

menu on request would unduly disrupt inmate meal preparation, service and costs. Id.

Additionally, Equal Protection does not require that all religions receive identical treatment and

resources. Cruz v. Beto, 405 U.S. 319 (1972). It is constitutionally sufficient in the prison context

for prison officials to provide inmates belonging to various religions a reasonable opportunity,

consistent with valid penological concerns, to practice their religion and that this opportunity

must be comparable to the opportunities afforded inmates belonging to mainstream religions.

Blagman v. White, 112 F. Supp.2d 534 (E.D. Va. 2000).

       Simply requiring that inmates submit a test prior to being granted a common fare diet

does not meant there has been discrimination. In this case, there is no evidence that the test

administered to inmates in order to receive a common fare diet was only administered to Muslim

inmates, so no Equal Protection claim can be substantiated on that point. Further, with regards to

the availability of Muslim classes, services, and materials, the record demonstrates that Muslim

inmates were afforded a reasonable opportunity to exercise their religious freedom. As has been

previously stated, the Plaintiffs were provided with Qurans and access to other religious

materials and were not prevented from participating in Ramadan and Jummah and Tahleem

classes. There is no evidence that RRJ Defendants intentionally or purposefully targeted Muslim

inmates for unequal treatment. Finally, common fare is the only religious diet offered to RRJ

inmates and is offered regardless of the faith of the inmate requesting it. Plaintiffs’ conclusory

allegations, wholly unsupported by the record, are insufficient to demonstrate an Equal

Protection violation and this claim must therefore be dismissed.

                                                 29
           Plaintiffs Cannot Substantiate a Violation of the Virginia Constitution

       Virginia Courts have “consistently held that the protections afforded under the Virginia

Constitution are co-extensive with those in the United States Constitution.” Holley v. Johnson,

No. 7:08CV629, 2010 U.S. Dist. LEXIS 56356, at *21-22 (W.D. Va. June 30, 2010). As the

Plaintiffs’ claims pursuant to the U.S. Constitution fail as discussed supra, so too must any claim

they raise pursuant to the Virginia Constitution. The Plaintiffs’ claims under Article I, Section 16

of the Virginia Constitution must be dismissed.

IV.    Conclusion

       For the foregoing reasons, the Defendants, Jeffery Newton, Donald Langley, Laura Gray

and the Riverside Regional Jail Authority ask this Court to award them summary judgment, to

dismiss this action with prejudice, and for such further relief as this Court deems just and

appropriate.

                                              Respectfully Submitted,

                                              JEFFERY L. NEWTON, CAPTAIN DONALD
                                              LANGLEY, CAPTAIN LAURA GRAY AND
                                              RIVERSIDE REGIONAL JAIL AUTHORITY

                                              By Counsel

        /s/ Sherry A. Fox
Sherry A. Fox, VSB No. 72943
ThompsonMcMullan, P.C.
100 Shockoe Slip, 3rd Floor
Richmond, VA 23219
Tel: (804) 649-7545
Fax: (804) 780-1813
sfox@t-mlaw.com
Counsel for Defendants Jeffery L. Newton,
Captain Donald Langley, Captain Laura Gray
and Riverside Regional Jail Authority



                                                  30
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of August, 2019, I electronically filed the foregoing via
the CM/ECF system and that a Notice of Electronic Filing (NEF) was thereby sent to the following
counsel of record:

                                       Lena F. Masri, Esq.
                                      Gadeir I. Abbas, Esq.
                                    Carolyn M. Homer, Esq.
                                     Justin Sadowsky, Esq.
                                 CAIR LEGAL DEFENSE FUND
                                    453 New Jersey Ave., SE
                                    Washington, DC 20003
                                         lmasri@cair.com
                                        gabbas@cair.com
                                        chomer@cair.com
                                      jsadowsky@cair.com
                                      Counsel for Plaintiffs

                                      Deborah Kane, Esq.
                                 GuideOne Insurance, Legal Dept.
                                        P.O. Box 14503
                                     Des Moines, IA 50306
                                    dkane@guideonelaw.com
                                  Counsel for Defendant Collins

                                     Melissa Y. York, Esq.
                              Harman, Claytor, Corrigan & Wellman
                                  1940 Duke Street, Suite 200
                                  Alexandria, Virginia 22314
                                       myork@hccw.com
                                  Counsel for Defendant Keith

                                                      /s/ Sherry A. Fox

Sherry A. Fox, VSB No. 72943
ThompsonMcMullan, P.C.
100 Shockoe Slip, 3rd Floor
Richmond, VA 23219
Tel: (804) 649-7545
Fax: (804) 780-1813
sfox@t-mlaw.com
Counsel for Defendants Jeffery L. Newton,
Captain Donald Langley, Captain Laura Gray
and Riverside Regional Jail Authority

                                                 31
